             Case 7:93-mj-01597-MRG Document 3 Filed 11/20/20 Page 1 of 1


 UNITED STA TES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA,
                                                         Case No.: 93 MJ 01597          (MRG)
                                      Plaintiff,
                                                         ORDER OF DISMISSAL
                        -against-

              Sarah Hawthorne


                                      Defendant.



         Motion by the Government to dismiss is granted and the above-captioned case is hereby

dismissed.




                                                           SO ORDERED.




                                                           Hon. Martin R. Goldberg,
                                                           United States Magistrate Judge




Dated:          20     day of_N_o_v_em_b_e_r_ _ _ _ _ 202Q__
               Poughkeepsie, New York
